DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on February 25, 2022 have been received and entered. Claims 1-3, 5-6, 11-12, 14-15, 25-26, 28 have been amended, while claims 16, 23, 27 have been canceled. Claims 34 and 34 have been newly added. Claims 1- 15, 17-22, 24-26, 28-34 and 35 are pending in the instant application.
Election/Restrictions
Applicant’s election of (i) a nucleic acid encoding said human V region, (ii) cell derived from the mouse and (iii) V1-9, V3-7, V1-6, V1-5, V2-4, V7-3, V5-2 and V4-1in the reply filed on June 7, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009, which claims benefit from foreign application UK 0911846.4 filed on 07/08/2009 and UK 0913102.0, filed on 07/28/2009. Therefore, the effective filing date for instant claims 1-28 is 07/08/2009. Claims 1- 15, 17-22, 24-26, 28-34 and 3are under consideration. 

Maintained - Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, 17-22, 24-25, 28-29 remain rejected and claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record).
Claim interpretation: the claims recite one active method step to isolate a biological sample comprising a human V kappa region, wherein said human V kappa region is of transgenic mouse contacted with an antigen (e.g. Claim 1, 28). The subsequent 'wherein' clauses are considered product-by-process limitations and therefore, the recitation of transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/light chain locus, from which the biological sample is isolated following contacting with an antigen is not interpreted  as positively limiting the instantly claimed thus-obtained biological sample comprising a human V kappa region.  Absent any unexpected results recitation of “DNA between the chimeric junction and enhancer is truncated” is interpreted as less than full mouse JC intron that encompass a small nucleotide motif of human origin at the human/mouse junction. The claims as presented recite use of mouse that is either a male or a female mouse and the there is no evidence that the structure of the human V kappa gene segments expressed by and produced from the human/mouse chimeric immunoglobulin heavy chain locus.
With respect to claim 28, 1, 4-6,  Murphy et al teach a method of producing a human antibody an Ig polypeptide comprising a human V region, said Ig polypeptide comprising said human V region, said human Vregion, a cell expressing said antigen-specific antibody, a cell expressing said Ig polypeptide comprising said human V region, said method comprising (c) preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d) isolating DNA encoding the human heavy and light chain immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). Murphy further teaches that such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies (See col. 23, lines 15-24). It is further disclosed that method produces  a human antibody (see col. 45-46) from a transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions (see col. 20, lines 20-22, claim 1). In a preferred embodiment, hybridoma made from transgenic mice comprising some or all of the human variable region immunoglobulin loci (Kohler et al. Eur. J. Immunol., 6:511-519 (1976) are used as a source of DNA encoding the human variable regions (see col. 24, lines 11-15). It is noted that Murphy teaches that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies (see claim 2 and col. 23, lines 5-25). Murphy et al further disclose providing a genetically modified mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse (see claim 2). Because there is a direct substitution of the human V-DJ/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (see col. 20, lines 49-52). Another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10). Thus, the resulting transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is further disclosed that Stevens employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74,), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented. It is further disclosed that the resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully human variable sequences (see para. 74). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgK locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3 ’ human Jk gene segment, (ii) a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgK locus such that said human Ig variable region gene segments are operatively linked to said constant region, wherein the distance from said 3 ’ human Jk gene segment to said chimeric junction is less than 1kb as discusses supra in the body of the rejection. 
The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
Regarding claim 2, Murphy et al teach obtaining the hybrid antibody from the serum of the genetically modified mouse (claim 1). Another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10). It is disclosed that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 23, lines 5-15).
With respect to claim 3, Murphy teaches fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts (see col. 20, lines 27-29).
Regarding claim 7, Murphy teaches (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the human light chain immunoglobulin variable region of step (d) with DNA encoding a human light chain immunoglobulin constant region (see claim 2, col. 7, lines 50-54 and col. 24, lines 2-7).
With respect to claim 8, Murphy et al teach c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies (see col. 7, lines 50-54). It is further disclosed that using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see col. 24, lines 2-7). 
With respect to claims 9-10, Murphy continue to teach (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e) (claim 2) and d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody (see col. 7, lines 53-55). 
Regarding claim 11, Murphy et al teach b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 7, lines 50-53) and wherein the mouse or cells derived from the mouse may be used as source of DNA encoding the variable region of human antibodies (see col. 23, lines 15 to col. 24, line 2). 
With respect to claims 12, 14, Murphy et al teach (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the human light chain immunoglobulin variable region of step (d) with DNA encoding a human light chain immunoglobulin constant region (see claim 2). Murphy continue to teach using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies. The cells are grown under the appropriate conditions to express the fully human antibodies, which are then recovered (see col. 24, lines 2-9).
With respect to claims 13, 15, Murphy et al teach (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e); and (g) recovering the antibody (see col. 7, lines 53-54).Murphy discloses that the cells are grown under the appropriate conditions to express the fully human antibodies, which are then recovered (see col. 24, lines 7-9). Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 17-18, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see Steven page 74).
Regarding claim 19, Murphy continue to teach in another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10).
With respect to claims 20-22 and 24, Murphy disclose a transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci (see col. 7, lines 13-15) that would implicitly comprise all the V segments including gene segments V1-9, V3-7, V 1-6, V1-5, V2-4, V7-3, V5-2 and V4-1 gene segments (see col. 8, lines 16-22 also Stevens page 74). It is noted that because there is a direct substitution of the human V-DJ/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (see col. 20, lines 49-52). For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). The final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 23, lines 5-15). It is further disclosed that the targeted ES cells can give rise to mice that produce antibodies with hybrid heavy chains. However, it will be preferable to proceed with subsequent steps that will eliminate the remainder of the mouse variable segments (see col. 22, lines 101-14). Therefore, expression of Igk light chain comprising endogenous mouse variable region would implicitly be reduced or prevented.  
With respect to claim 25, Murphy et al teach LTVEC1 (FIG. 4D) that is constructed by bacterial homologous recombination in E. coli. LTVEC1 contains, in order: a large mouse homology arm derived from the region upstream from the mouse DJ region, but whose absolute endpoints are not important; a cassette encoding a selectable marker functional inES cells (PGK-neomycinR); a loxP site; a large human insert spanning from several V gene segments through the entire DJ region; and a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments. Mouse ES cells will be transformed by standard techniques, for example, electroporation, with linearized LTVEC1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay (see col. 21, lines 64 to col. 22, line10). 
However, Murphy differ from claimed invention by not explicitly disclosing a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer, and Page 2 of 10 Appl. No. 15/214,963 Reply to Restnction Requirement of 2/13/2017 (iii) said C region, said chimeric junction being internal in said chimeric JC intron of said recombinant Ig locus such that said human Igk variable region gene segments are operatively linked to said constant region, wherein the distance from said 3' human J gene segment to said chimeric junction is less than 2kb and wherein DNA between chimeric junction and said enhancer is truncated  mouse intron or comprises less than the complete mouse JC intron.
Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. It is emphasized that the hybrid heavy chain locus in mouse disclosed in Murphy must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-D-J/V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer.  The heavy chain intronic enhancer is positioned about 1 kb downstream of the last J segment in both mice and humans. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera who reported that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated mouse JC intron.
Murphy et al differ from claimed invention by not explicitly disclosing (i) isolating B cell from antigen contacted mouse. 
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). 
 Tanamachi Publication discloses a chimeric J/C intron comprising human JC intronic DNA, contiguous with a 3'-most human JH gene segment, and mouse JC intronic DNA, where the human JC intronic DNA joins the mouse JC intronic DNA at a human/mouse chimeric DNA junction. Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  
Regarding claim 11, Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30). Therefore, insertion of human VDJ region at the claimed location that is between the non-human mammal constant region and the last, 3’, non-human mammal J region would have been obvious to a skilled person. The combination of reference differ from claimed invention by not explicitly disclosing said mouse is a male.
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). One of skill in the art would have been expected to have a reasonable expectation of success in breeding homozygous transgenic mouse using breeding scheme of Jackson labs to produce progeny thereof because prior art successfully reported producing male and female homozygous and heterozygous transgenic mouse using mouse ES cells.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human Igk 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human Igk 3'- J region gene segment and mouse J/C intron cloning junction of as suggested by Tanamachi et al and Morrison, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human Ig kappa VJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse Igk constant region gene segments, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success, as instantly claimed, with a reasonable. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, even though IgK JC intron comprising a kappa chain locus enhancer and a truncated mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art, absent evidence of any unexpected or superior result this limitation of a chimeric junction would be an obvious feature optimization it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgH/Iglocus and rational cloning choice to in view of teaching of Murphy, Tanamachi /Morrison. Absent evidence of criticality of truncated mouse JC intron comprising a truncated DNA segment would merely be a design choice to an artisan particularly since truncated human and/or truncated mouse JC intron is expected to function is same manner as full-length mouse and/or human JC intron. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a Ig JC intron comprising a truncated mouse Ig intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid Ig locus, with reasonable expectation of success. It is relevant to note that Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions and therefore must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer.  The heavy/light chain intronic enhancer is positioned about 2 kb downstream of the last J segment in both mice and humans. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 2 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera and Stevens (figure 2). One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 26 and 28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) , Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied for claim 28, above and further in view of and Adams (Genomics. 2005 December; 86 (6):753-8, art of record).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Aguilera, Stevens, Tanamchi, Morrison and  Adams to use the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams and Valenzuela, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied for claim 28, above and further in view of and Lonberg (USPGPUB 2006/0015957, 1/19/2006).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not explicitly disclosing mouse is capable of expressing an antibody that is capable of binding the antigen, wherein the antibody comprises the Igk polypeptide and a said IgH polypeptide.
However, at the time of the instantly claimed invention, Lonberg et al disclosed the ability to generate neutralizing antibodies in mice transgenic for human immunoglobulin heavy chains [0023, 34], whereupon after immunization with target antigen [0828], Lonberg et al made hybridomas from the transgenic mice and were able to screen for those antibodies that demonstrated specific binding to the target antigen, as well as the ability to neutralize said antigen [0834], whereby 90% (nine out of ten) tested antibodies were neutralizing ([0838], Table 28.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to produce an antigen specific antibody or antigen binding fragment thereof from the transgenic mouse whose genome comprises humanized immunoglobulin heavy/kappa light chain variable regions of Murphy with a reasonable expectation of success because the ability of the antibody to neutralize or bind the corresponding antigen is a functional property that naturally flows from the structure of said antibody produce from the mouse of Murphy. One of skill in the art would have been expected to have a reasonable expectation of success because Lonberg et a successfully demonstrated the ability to recover antigen binding neutralizing antibodies from immunized mice whose genome comprises humanized immunoglobulin heavy chains. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 28, 17-18, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied above for claims 28, 10, 13, 15, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007, art of record).  
The teaching of Murphy, Stevens, Aguilera, and Tamamchi, Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing (i) contacting said transgenic mouse with said antigen first and second time and (ii) preparing pharmaceutical composition comprising antibody and acceptable carrier. .
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Stevens et al teach a immunizing mice comprising DNA loci encoding both a human Ig heavy chain variable region and a kappa light chain variable region (U.S. Pat. No. 6,596,541) with antigen (human IL-4R SEQ ID NO: 1) to produce antigen polypeptide in vivo. To obtain optimal immune response, animals were subsequently boosted every 3-4 weeks (example 1).  Regarding claims 31-33, Stevens et al teach composition comprising the antibody or antigen-binding fragment of the invention in a pharmaceutically acceptable carrier (claims in ‘237).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tanamachi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection arguing that patentability of a product generated by a product by process claim does not depend on its method of production, only the structure implied by the steps. Applicant argues that  as a result of the novel and non-obvious differences in the structure of the recombinant chimeric heavy and light chain loci at the genomic level of the recited transgenic mouse which encodes and subsequently generates the rearranged Vk region of the recited samples through recombination of an unrearranged human Vk gene segment with an unrearranged human Jk gene segment, the product (VK region) generated by the implied process (rearrangement of recombinant genomic loci in the recited novel and nonobvious mouse) is also distinct from the prior art. Applicant argues that claims have been amended to recite  chimeric JC intron encompasses a DNA sequence that is recognizably human intron DNA and a DNA sequence that is recognizably mouse intron DNA. Applicant assert that Murphy provide little detail on how to achieve antibody light chain locus analogous to the chimeric IgH locus. Applicant assert that human kappa Ig light chain locus has two distinct kappa V gene segments (proximal and distal) that is not present in human IgH locus. Applicant contends it would have required undue experimentation for one of skill in the art to have recovered a biological sample comprising a human rearranged Vk region, e.g., cells comprising rearranged human V kappa regions and/or nucleic acid encoding said regions from such a chimeric mouse as described in the final paragraph of Murphy. (see pages 13-19 of the applicant’s argument).  Applicants’ arguments have been fully considered, but are not found persuasive.
	As an initial matter, claims recite a single method step of isolating a biological sample comprising a human Vk region that is (i) a polypeptide comprising said human kappa variable region, (ii) an Ig kappa light chain comprising said human kappa variable region, (iii) an antibody comprising said human kappa variable region, (iv) a cell expressing a polypeptide comprising said human kappa variable region, (v) a cell expressing an Ig kappa light chain comprising said human kappa variable region, (vi) a cell expressing an antibody comprising said human kappa variable region, (vii) nucleic acid encoding a polypeptide comprising said human !kappa variable region, (viii) nucleic acid encoding an Ig kappa light chain comprising said human Ig kappa variable region, or (ix) nucleic acid encoding said human !kappa variable region. 	The subsequent 'wherein' clauses are considered product-by-process limitations, as discussed in the previous office action, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/kappa chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH/IgK chain variable region, is not viewed as positively limiting the instantly claimed thus-obtained nucleic acid, polypeptide, cell or antigen-specific IgH/IgK antibody, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products. Thus, obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus obtained antigen binding fragment thereof.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific kappa V gene segments either "proximal" and/or "distal" region, a 800 kb gap which is absent in the human Igk locus are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are broad and requires cells comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segments. To the extent, Murphy and Stevens teaches mouse kappa light chain variable region locus is replaced, in whole or in part, with a corresponding human kappa light chain variable region locus, it is applicable to the rejection (see para. 24). It is relevant to note that Stevens teaches removing  the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74,), therefore, expression of IgH heavy/kappa light  chain comprising endogenous mouse variable region implicitly be reduced or prevented. It is further disclosed that the resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully human variable sequences meeting the limitation of the clams. It is further emphasized that cited reference of US6596541 also disclose an isolated mouse embryonic stem cell containing a genetically modified immunoglobulin variable region gene locus produced by a method, wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus, wherein the modified ES cell could be used to produce genetically modified mouse. In view of foregoing, it is apparent that the teaching of Murphy et al is enabling as evident from the claims in issued US patent no US 6596541and US8791323 (see claims 12-15 of ‘541, cited as evidence and used in obviousness rejection). It is apparent that Murphy and Stevens explicitly teach replacing mouse kappa variable gene segment with whole of human kappa variable gene segment to produce an isolated cell comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a mouse kappa light chain constant region at endogenous kappa light chain locus.  
	On pages 20-28 of the applicant’s argument, applicant assert that Murphy’s teaching of the importance of Eu does not mean that Murphy does not emphasize the criticality of maintaining the entire mouse JC intron. In fact, Murphy is very clear in defining only 1 of the four endpoints of the pair of homologous arms needed for homologous recombination, that is the 5’ endpoint of the downstream homology arm, necessarily containing the entire mouse JC intron. Applicant argues that   Murphy emphasizes the importance of maintaining intact the endogenous IgH locus excluding its Variable region gene segments but including its full mouse JC intron. Applicant continue to argue that Tanamachi teaches random integration into the mouse genome, the minimal chimeric IgH transgene that lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the endogenous IgH locus. With few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal apparent regulatory sequences in the chimeric IgH locus taught by Tanamachi provide one of skill at the time of the invention with the predictability requisite under KSR that the mouse Tanamachi construct would be effective in undergoing rearrangement of the human V region gene segments at the endogenous locus. Applicant in part rely on paragraph 6 and 24 of Bradley and van Dijik’s declaration respectively, to argue that one of ordinary skill in the art would not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the claims. Though Morrison teaches the chimeric JC intron is useful in terms of providing restriction sites for cloning purposes, Applicant sees nothing in Morrison teaching the effect of chimeric JC introns on the effects of rearrangement central to the instant claims and the mouse of Tanamachi, both of which require the controlled, sequential and precise rearrangement of unrearranged human Variable region gene segments. Applicant concludes that Murphy teaches away from a chimeric IgH locus JC intron comprising a truncated mouse JC intronic DNA. Applicant further argues that there is no motivation to have combined the chimeric JC intron of randomly positioned chimeric JC intron with the positioning of the human V region gene segmented the endogenous IgH locus taught by Murphy to arrive at the structure of chimeric IgH/Igk locus as claimed.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument pertaining to the breadth of the "truncated JC intron, it is emphasized that the phrase reasonably encompasses a single or few nucleotide differences. Neither the instant application, nor the prior art provide evidence that the loss of a single or few nucleotides in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D,J  and IgK VJ region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH/IgK constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al as agued by applicant ), entirely human (Stevens, as argued by applicant) or truncated mouse JC intron (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. This further emphasizes the scientific irrelevance of the chimeric comprising truncated mouse J/C intron feature.
In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/K locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
In response, it should be noted that Examiner in part would agree that neither Murphy nor Tanamachi et al disclose in same words that the chimeric J/C intron comprising a truncated mouse JC intron. However, it should be noted that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art”. The broadest reasonable interpretation of "truncated" is interpreted as the loss of one or few nucleotides from the full-length mouse JC intron as discussed supra. Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section (see pages 11-12 of the office action). The arguments are substantially the same as those addressed in the foregoing response. It should be noted that the transgenic mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. It is emphasized that both Murphy and Tanamachi et al disclose that the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. The human/mouse chimeric IgH loci comprising either J/C intron disclosed in Murphy et al or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. 
In response to applicant’s argument relying on the Bradley’s declaration (see para. 6), it is noted that the declaration suggests that Figure 1 of Tanamachi et al. shows that all of the mouse JC intron is present in the construct except the 5'most 94 base pairs, as defined by the NgoMIV site 94 bases after mouse JH4. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. The declaration further supports the notion that Tanamachi et al. teaches an IgH JC intron in a transgenic mouse that contains 456 base pairs of human DNAs downstream of the 3' end of human JH6, the 456 base pairs of human DNAs being contiguous with mouse JC intron. It is unclear from the declaration as to how those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.	
In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The previous office did not make any conclusion that Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci would be same. The cited references of both Murphy et al and Tanamachi et al  demonstrate that the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides.
The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience. The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The teaching of Tanamachi provide reasonable expectation of success in using a truncated mouse JC intronic component of the chimeric IgH locus by Murphy as intron sequences (whether truncated or full) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. It is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burkel, 201 USPQ 67 (CCPA 1979). The Van Dijk's declaration is deficient to the extent it fails to address how a few nucleotide truncations of mouse JC intron would affect the human IgH/IgK variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH/IgK JC intron comprising a truncated mouse Igkappa intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH/kappa locus, with reasonable expectation of success. Further, the Van Dijk’s declaration emphasizes to retain the endogenous mouse mu enhancer region similar to one suggested by Murphy. The declaration fails to provide an objective evidence that the presence/absence of few nucleotides of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is a critical feature of, necessarily and absolutely changes the structural and resulting phenotype. As evidenced by Murphy, Stevens and Tanamachi et al, the human/mouse chimeric IgH/Igk loci comprising either mouse chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al, Stevens) were all recognized by the ordinary artisan to yield human/mouse chimeric IgH/IgK polypeptides.
In response to applicant’s argument that many more regulatory functions exist for antibody production in addition to Eu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus, it is emphasized that position of the chimeric J/C intron is matter of convivence or optimization, as such positioning would result from mere experimental variation during production of constructs to engineer Murphy mice. It is known in the art that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice (see body of the rejection above in Aguilera). Since the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as disclosed in Murphy and Tanamachi, a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. Further, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The prior art summarized by the reference of Tanamachi also tested the chimeric junction that are able to yield human/mouse chimeric IgH polypeptides suggesting 3ꞌ JH gene segment is not affected. This is further supported by earlier cited prior art of Morrison who teaches that junction location is a matter of convenience and, as long as regulatory elements, Eμ enhancer are maintained, as Murphy, Tanamachi and Morrison teach, the precise location of the junction has no effect. Murphy et al and the van Dijk Declaration both suggest to use/retain the endogenous mouse mu enhancer region, "shown to be critical for V-D-J recombination". Applicant has neither provided evidence and/or publication showing other regulatory functions that exist for antibody production in addition to Eu and splice sites exist that could affect the resulting phenotype. In fact, claims are broad and do not require any specific junction site nor do they suggest how to ensure that the junction as broadly claimed that does not disrupt the regulatory sequence other than retaining the endogenous enhancer and other regulatory sequence similar to one disclosed in Murphy. 
	On pages 28-35 of the applicant’s argument, applicant asserts that a person of ordinary skill at the time of filing of the instant application would have likely chosen C57BL/6N mice strain and C57BL/6N ES cells such that the that the DNA between said chimeric junction and said enhancer would comprises mouse C57BL/6N strain JC intronic DNA as evident from the Bradley’s declaration. Hence the use of 129 strain is not obvious and is not a design choice as alleged by the office. Applicant avers that there is no motivation to combine the teachings of Adams because the state of art indicates that C57BL/6 mouse strain is the well-established choice at the time of the invention. Applicant further argue that Tanamachi, and Morrison does not provide motivation to arrive at the chimeric JC intron to produce the transgenic mouse recited. Applicant further argue that mice taught in the Stevens et al. ‘237 Patent are not clearly defined, when taken alone, or in combination with the other cited references, the Stevens et al. ‘237 Patent does not arrive at the transgenic mouse recited in the instantly claimed
methods. Applicants’ arguments have been fully considered, but are not found persuasive. 
	In response, it is noted that Applicant re-iterates and rely on their previous arguments pertaining to chimeric JC intron that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
	In response to applicant’s argument that one of ordinary skill in the art would have chosen C57BL/6N mice strain and C57BL/6N ES cells, it is noted that Adams discloses the construction of an indexed bacterial artificial chromosome (BAC) library of mouse 129 strain DNA “to facilitate the generation of gene targeting vectors.” Adams states that the created “publicly available BAC resource can be used for the rapid construction of targeting vectors via recombineering” and further demonstrates that “targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines.” Finally, Adams states that its 129Sv BAC library “will greatly facilitate high-throughput targeted manipulation of the mouse genome.” Id., 755. In view of these teachings, Adams demonstrates that it was well-known in the art that mouse 129 strain ES cells could not only be used in homologous recombination-based gene targeting experiments, but that mouse 129 strain ES cells were desirable for gene-targeting experiments performed in the generation of transgenic mice. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. The Bradley’s declaration fails to address if C57BL/6N ES cells is preferred over mouse 129 strain ES cells are desirable for gene-targeting experiments and more reliable at colonizing the germ line than ES cells. In the instant case, Examiner has provided the reference of Adam et al who provide explicit motivation to one of ordinary skill seeking to use genetically modify ES cell clones from 129 strain mouse. The method disclosed in Murphy require multiple rounds of manipulation of ES cells and an ES cell from 129 strain mouse could be genetically modified through multiple rounds without the need to test the germ line potential of the ES cell line. These cells are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining.
	In response to applicant’s argument pertaining to the teaching of Morrison and Tanamachi, it should be noted that the rationale of applying the teaching of Tanamachi has been discussed above. Morrison adds to the teaching of Tanamachi by making inter-species chimeric Ig genes that include mouse Ig variable region sequences linked with human or rabbit Ig constant region genes. FIGS. 1A-1B, (see col. 8: lines 21-37, col. 11: lines 31-36. Morrison demonstrates that the inter-species chimeric Ig genes are expressed in mouse cells and produce functional antibodies.  (col.  8: lines 38-53, col. 11: lines 38-43, col. 11: lines 52 to col. 12: lines 38). In Morrison’s chimeric genes, the junctions between variable region sequences and constant region sequences were always located within the J/C intron., FIGS. 1A-1B and 2, col. 8: lines 24-32). In fact Morrison discuss design considerations for such chimeric genes by stating “In providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region [i.e., the “J/C intron”]. … The gene sequence between the J (joining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each. The last may be a matter of convenience where there is a convenient restriction site in the introns from the two sources. Col.  3:52-6). Morrison repeats this teaching, stating that J/C introns in chimeric immunoglobulin genes “may be naturally contiguous to the J segment or naturally contiguous to the C domain or a combination of fragments from both … .” col  6:lines 7-9 0. In view of foregoing, Morrison establishes, and emphasizes, that (i) fully mouse; (ii) fully human; or (iii) chimeric J/C introns can be used when constructing chimeric Ig genes that utilize mouse and human sequences. One of ordinary skill in the art would have understood that the exact location of the junction, and therefore, the junction’s location relative to other immunoglobulin sequences in the IgH locus, amounts to little more than a matter of convenient design choice. Morrison also teaches that the exact site where the immunoglobulin heavy chain variable region sequences from a first mammalian species are joined with immunoglobulin heavy chain constant region sequences from a second mammalian species can be varied without impacting the expression or functionality of the encoded immunoglobulin heavy chains. Morrison chose to link Ig variable and constant region sequences from different mammalian sources (e.g., mouse and human) at a chimeric junction within the J/C intron similar to Tanamachi.
	On pages 36-43 of the applicant’s argument, applicant continue to argue that Murphy clearly teaches preserving entire mouse JC intron upstream of Emu.  Applicant discusses Figure 4C and D of the Murphy to assert that preserving the entire mouse JC intron upstream of Eu. By teaching to preserve the entire mouse JC intron, Murphy is inconsistent with the placement of human DNA encoding human V region gene segments into the mouse immunoglobulin locus within the genomic interval defined by the most 3' host mouse J region gene segment and the host mouse constant region. Applicant argues that one of skill in the art could not have predicted the effect of truncating the mouse JC intron of a chimeric IgH locus at the endogenous on the rearrangement processes of the unrearranged human V, D and J gene segments and on other processes involved in the complex regulation of the endogenous IgH locus as noted in paragraph 22 of the Expert declaration by Dr. van Dijik, of record. Applicant conclude that it was unpredictable at the time of the invention that a truncated mouse JC intron component of the instantly recited chimeric IgH locus comprising unrearranged human VH, D and JH gene segments at the endogenous chimeric IgH locus would maintain intact its complex regulation. Applicants’ arguments have been fully considered, but are not found persuasive. 
In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments by retaining entire mouse JC intron, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/K locus. 
On pages 40-41 of the applicant’s arguments, Applicant re-iterates rely on their previous arguments relying on the three publication (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993) that have been discussed in preceding section (see page 19 of this office action). The arguments are substantially the same as those addressed in the foregoing response.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claims require a chimeric IgH locus comprising both truncated human JC intronic DNA and truncated mouse JC intronic DNA (page 42 of the applicant’s argument) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	In response, the instantly recited human/mouse chimeric intron merely requires a single or few nucleotides of human origin. Further, those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of mouse disclosed in Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse JC intron as broadly claimed. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that
knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.  It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Maintained& New- Double Patenting
Claims 1- 15, 17-22, 24-32 and 31- 15, 17-22, 24-34 and 35  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-29 of copending Application No. 15232122.  
Claims 1-15, 17-22, 24-34 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 8,791,323 (Application No. 15360502) in view of Murphy et al. et al (US Patent no 8,791,323, filed on 11/09/2006 IDS).
 Claims 1-15, 17-22, 24-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 10 and 24 of copending Application No. 14056434.  
Claims 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-21, 23  of copending Application No. 14056700 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 30-31 of Application No. 14040405 in view of Murphy et al. et al (US Patent no 8,791,323, filed on 11/09/2006 IDS). The human/mouse chimeric immunoglobulin light chain locus of' 405in view of Murphy appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin kappa light chain locus, and thus renders obvious the instant claims.
Claims 1-15, 17-22, 24-34 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398 (Application No. 14516461) and further in view Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-29 of copending Application No. 15/360,502. The human/mouse chimeric immunoglobulin kappa light chain locus of' ‘502 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin kappa light chain locus, and thus renders obvious the instant claims.
Claims 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 268-288, 318-327,  330-333, 335-357 of copending Application No. 14497054 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-21  of copending Application No. 15251969 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1- 15, 17-22, 24-32 and 33 1-15, 17-22, 24-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-45 of copending Application No. 14040427.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (Ig kappa) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voronina et al (Biology of Reproduction, 2019, 686-696, IDS) teaches generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), evidencing homozygous breeding line, and thus necessarily fertile and "functional to breed to another said mouse to produce progeny" (see table 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632